Although the form of the motion brings it within a class of matters ordinarily to be determined on hearing more or less ex parte in nature, nevertheless, the decree of which a modification is sought rested upon the consent of the parties and was probably of such a character that without such consent the Court would have no power to include therein many of its terms. As these terms are for the most part those of which a modification is requested, all parties interested should be before the Court. Chief among these is the defendant or his representative. The Court is informed that at present the defendant is non compos. His conservator is not a party and should be made such before action is taken on this application which is therefore denied without prejudice pending the steps indicated herein.